Citation Nr: 0844788	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for left ankle fracture residuals, prior to February 
24, 2004, and more than 30 percent thereafter.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was before the Board in May 2008, at which time a 
jurisdictional finding was made.  The RO had certified for 
appeal an issue of entitlement to an effective date prior to 
February 24, 2004 for the increased evaluation for left ankle 
fracture residuals with malunion of the medial malleolus, 
synovitis, degenerative joint disease (DJD) and superficial 
nerve entrapment scar.

As noted by the Board, the veteran filed a claim for an 
increased rating for her left ankle disability in August 
2001.  A November 2001 RO rating decision denied a rating in 
excess of 20 percent for service-connected residuals of left 
ankle fracture.  The veteran filed a notice of disagreement 
(NOD) with this decision in December 2001, the RO furnished a 
Statement of the Case (SOC) in September 2002, and the 
veteran perfected her appeal to this issue in October 2002.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

It is a well-settled proposition of law that, when a veteran 
is not granted the maximum benefit allowable under VA's 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a rating decision dated March 2004, a Decision Review 
Officer (DRO) increased the evaluation for left ankle 
fracture residuals to 30 percent effective February 24, 2004, 
thus creating a staged rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (separate ratings may be assigned for 
separate periods of time based on the facts found).  However, 
the DRO terminated the veteran's appeal based upon a 
conclusion that the veteran's claim had been granted in full 
by reference to the amputation rule.  See 38 C.F.R. § 4.68.

As determined by the Board in May 2008, the veteran had not 
been awarded the maximum potential benefits sought on appeal.  
In this respect, a 20 percent rating remained in effect from 
August 13, 2001 (the date of claim for an increased rating) 
and February 24, 2004.  Furthermore, when the maximum 
schedular rating has been assigned, VA may still have to 
consider whether an extraschedular rating may be assigned 
under 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. 
App. 289 (1992). 

In May 2008, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., to 
accommodate the veteran's request for a personal hearing 
before the Board, which she requested in her VA Form 9 filing 
dated October 2002.

In a written statement received in October 2008, the veteran 
indicated that she no longer desired a hearing before the 
Board.


FINDING OF FACT

The veteran's service-connected left ankle fracture residuals 
have been manifested by malunion of the medial malleolus 
resulting in marked ankle disability for the entire appeal 
period.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
service-connected left ankle fracture residuals have been met 
for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.3, 4.40, 4.45, 
4.7, 4.68, 4.71a, Diagnostic Codes (DC's) 5262, 5165, 5271 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected ankle 
disorders, including DC 5270 (ankylosis), DC 5271 (limitation 
of ankle motion), DC 5272 (ankylosis of the substragalar or 
tarsal joint), DC 5273 (malunion of the os calcis or 
astragulus), and DC 5274 (astragalectomy).  

Alternatively, DC 5262 evaluates impairment of the tibia and 
fibula resulting in ankle disability.

Normal range of motion of the ankle is to zero to 20 degrees 
in dorsiflexion, and zero to 45 degrees in plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.

Important to this case, the "amputation rule" set forth in 
38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

Amputation of the lower level of the leg, permitting 
prosthesis, warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5165.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Descriptive words "slight," "moderate," "marked," and 
"severe" as used in the various DC's are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to the presence of such 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

For the time period from August 13, 2001 to February 24, 
2004, the RO has assigned a 20 percent rating for service-
connected left ankle fracture residuals under DC 5271.  This 
rating contemplates marked limitation of ankle motion.  
38 C.F.R. § 4.71a, DC 5271.  This is the maximum rating under 
this diagnostic code.  

In a March 2004 rating decision, the RO awarded a 30 percent 
evaluation for service-connected left ankle fracture 
residuals effective February 24, 2004 under DC 5262.  

This rating contemplates impairment of the tibia and fibula 
by malunion with marked ankle disability.  38 C.F.R. § 4.71a.  
This is the maximum available rating for ankle involvement.

The Board notes that the veteran is also in receipt of a 10 
percent rating, under DC 8527, for residuals of severed 
saphenous nerve status post surgical repair of the left 
ankle.  This rating has an effective date of August 13, 2001.

Accordingly, the veteran is in receipt of a combined 30 
percent rating for service-connected left ankle disability 
from August 13, 2001 to February 24, 2004, and a combined 40 
percent rating for her service-connected left ankle 
disability since February 24, 2004.  See 38 C.F.R. § 4.25.

To properly evaluate the claim at hand, the Board must view 
the veteran's current left ankle disability in relation to 
its history of in-service injury.  38 C.F.R. § 4.1.  

The veteran sustained a bimalleolar fracture of the left 
ankle in 1978, requiring an open reduction and internal 
fixation (ORIF).  It was determined that there was no artery 
or nerve involvement.  In 1979, the veteran underwent removal 
of the retained plate and screws of the left ankle.

An RO rating decision dated May 1981 granted service 
connection for residuals of left ankle fracture.  Under DC 
5299-5271, the RO assigned initial evaluations of 20 percent 
from April 1, 1980 to March 1, 1981, and 10 percent 
thereafter.

An RO rating decision dated March 2000 awarded a 30 percent 
rating for service-connected left ankle fracture residuals 
under DC 5271.

In pertinent part, the veteran underwent a left ankle 
arthroscopy at the Portland, Oregon, VA Medical Center in 
June 2001.  Her surgery involved open anterior ankle 
debridement, drilling of medial talar osteochondral defect, 
and excision of saphenous neuroma.  A post-operative X-ray 
examination showed joint space narrowing and sclerosis of the 
left tibiotalar joint.

The veteran filed her claim for an increased rating on August 
13, 2001.  A VA physical therapy consultation in August 2001 
showed very limited left ankle range of motion.  A September 
2001 orthopedic consultation provided opinion that the 
veteran's left ankle fractures appeared to be well-healed and 
well-aligned.  The left ankle demonstrated approximately 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
An October 2001 physical therapy consultation noted the 
veteran's ongoing talus pain in weight bearing and 
dorsiflexion, treated with a heavy leather lace-up brace.  
Left ankle range of motion (ROM) was described as limited to 
neutral dorsiflexion, and within full limits (WFL) for 
inversion and eversion.

On VA compensation and pension examination in November 2001, 
the veteran reported left ankle pain which increased with 
activity, limiting walking or standing to about one hour.  
She also reported decreased sensation to the left ankle 
proximally and posteriorly to the surgical scar with numbness 
of the 3rd and 4th toes on the dorsal and plantar sides.  

In pertinent part, the left ankle demonstrated approximately 
5 degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was associated weakness and limitation of motion 
secondary to pain, with inversion and eversion scale of 4-5 
when compared to the right.  With toe and heel standing, the 
left ankle exhibited limitation due to pain with weight-
bearing, dorsiflexion and plantar flexion.  The examiner 
offered diagnoses of status post left ankle fracture, status 
post debridement and removal of neuroma, status post severed 
saphenous nerve of the left ankle, and osteoarthritis of the 
left ankle.  

Importantly, the examiner further commented that it was clear 
from previous X-rays that the veteran had continued 
development of left ankle osteoarthritis, and that the 
osteoarthritis and sclerosis were likely to worsen and 
possibly require an ankle fusion later in life.

In an NOD received in December 2001, the veteran described 
severely limited use of her left ankle that had drastically 
reduced her activities, despite the surgery and use of an 
ankle brace.  She also reported pain on touching the areas of 
her ankle where the nerve had been severed.

In pertinent part, a magnetic resonance imaging (MRI) scan 
performed in March 2002 was interpreted as showing focal 
osteoarthritis of the anteromedial aspect of the tibiotalar 
joint; thinning of the talar hyaline cartilage with a greater 
than 50 percent reduction in joint space; secondary arthritic 
changes of the tibia, tibial and talar cortex, and marrow; 
and a maintained subtalar joint space with a minimal amount 
of fluid and a solitary subcortical cyst in the calcaneus.  

An April 2002 VA orthopedic consultation showed that the left 
ankle was able to dorsiflex 20 degrees and plantar flex 40 
degrees with moderate discomfort.  The examiner prescribed a 
rocker bottom shoe, and recommended that the veteran obtain a 
more sedentary occupation.

The veteran underwent an additional VA compensation and 
pension examination on February 24, 2004.  As reflected in 
the examination report, the examiner conducted an extensive 
review of the claims folder.  The veteran's left ankle 
dorsiflexed to 8 degrees, and plantar flexed to 28 degrees.  
The left ankle and foot demonstrated normal muscle strength 
in all planes.  Left ankle inversion and eversion was 
symmetrical with the right ankle.  

Important to this decision, the examiner obtained three X-ray 
views of the left ankle.  On the true anterior-posterior (AP) 
view, the examiner found a definite disturbance of the medial 
portion of the talus in the articular portion of the bone, 
which contradicted the findings from the previous MRI.  It 
was the examiner's opinion that the true AP view demonstrated 
a medial malleolus which had healed with malunion and a 
rotation of the medial malleolus.

Based upon the above, the examiner diagnosed left malleolar 
ankle fracture, healed, but with malunion of the medial 
malleolus.  The examiner further commented that the veteran's 
left ankle was very symptomatic and, due to instability and 
painful joint motion, the left ankle could experience a 
further 30 degree motion loss.  Finally, the examiner stated 
that the anterior portion of the veteran's medial malleolus 
that was articular should be surgically removed.

In this case, the RO has determined that the February 24, 
2004 VA examination report first demonstrates that the 
veteran was entitled to a 30 percent evaluation under DC 
5262.  The Board disagrees.  The veteran's symptomatology and 
functionality of her left ankle has not appreciably changed 
during the appeal period.  What has changed is that the VA 
examiner in February 2004 obtained an additional X-ray view 
of the veteran's left ankle, and determined that this X-ray 
demonstrated malunion of the medial malleolus.

The Board has no reason to assume that the veteran's left 
malleolus healing with malunion appeared on the date of the 
February 24, 2004 VA examination.  Rather, the February 24, 
2004 VA examination report appears to be a more thorough 
evaluation of the veteran's left ankle than previously 
obtained.  The Board finds that the veteran's left ankle 
symptoms supporting the 30 percent evaluation effective 
February 24, 2004 are reasonably shown to have existed on the 
date she filed her increased rating claim.  Therefore, a 
uniform 30 percent rating should be awarded for the entire 
appeal period.

The question remains as to whether a rating in excess of 30 
percent is warranted for the veteran's left ankle fracture 
residuals.  As a result of this decision, the veteran has a 
combined 40 percent rating for her service-connected left 
ankle disability for the entire appeal period.  See 38 C.F.R. 
§ 4.25.  

The Board agrees with the RO that further compensation is 
precluded by application of the "amputation rule" set forth 
in 38 C.F.R. § 4.68.  As indicated above, amputation of the 
lower level of the leg, permitting prosthesis, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5165.

Inasmuch as the veteran is in receipt of the maximum 
schedular rating for her left ankle disability under the 
amputation rule, the Board must consider whether extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b) is warranted in this case.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-8 (1997) (although the amputation 
rule under 38 C.F.R. § 4.68 precluded additional schedular 
compensation for a foot disability, the Board was required to 
consider whether referral for an extraschedular rating was 
warranted where a medical examiner stated that a foul-
smelling odor related to the veteran's osteomyelitis 
precluded employment in a confined space with other workers).

The Board is aware of the veteran's complaints as to the 
effects of her service-connected left ankle disability has on 
her activities of work and daily living.  The veteran's 
report of pain and functional limitations due to her left 
ankle disability are credible and consistent with the medical 
evidence of record.  In July 2005, the veteran's treating VA 
physician identified work restrictions of no work over 10 
hours and no uninterrupted walking for over 10 minutes.  The 
examiner recommended the veteran to wear an orthopedic brace 
and shoes, to abstain from work on her day off, and to be 
restricted to walking familiar mail routes. 

In the Board's opinion, all aspects of the veteran's 
disability at issue are encompassed in the schedular ratings 
assigned.  In this respect, the veteran has been assigned a 
combined 40 percent rating which contemplates a level of 
disability in par with amputation of the lower level of the 
left leg.  However, the veteran has a less severe form of 
disability as she clearly has functional use of the left 
ankle.  As demonstrated by the physician note, the veteran 
remains capable of working a 10 hour day in a sedentary 
occupation.

The Board observes that there is no evidence of any unusual 
or exceptional circumstances, such as "marked" interference 
with employment or frequent periods of hospitalization 
related to the service-connected left ankle disability at 
issue, that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  The combined 40 
percent schedular evaluation assigned is deemed adequate.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 114-15 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

A post-adjudicatory RO letter in January 2004 advised the 
veteran to submit evidence that her service-connected left 
ankle disability had increased in severity, and informed her 
of the relative developmental duties under the VCAA.

A post-adjudicatory RO letter in March 2006 advised the 
veteran that her disability rating was determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  Evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Examples of evidence to be considered included 
information about on-going treatment records, including VA or 
other Federal treatment records, not previously identified; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how her condition affected her ability 
to work; or statements discussing her disability symptoms 
from people who have witnessed how they affected her.  The 
veteran was further advised of the criteria for establishing 
an effective date of award.

Overall, the January 2004 and March 2006 RO letters 
substantially complied with the VCAA notice content 
requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-
Flores, 22 Vet. App. 37, 48 (2008).  Any timing deficiencies 
were cured with readjudication of the claim in the July 2008 
Supplemental SOC.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the veteran has been awarded the maximum schedular 
rating for her service-connected left ankle disability for 
the entire appeal period.  Any further compensation is 
precluded by the amputation rule.  Thus, failure to provide 
the veteran notice of the criteria of the applicable DC 
criteria has resulted in harmless error as further 
compensation under VA's Schedule for Rating Disabilities 
cannot be awarded as a matter of law.  See Sanders, 487 F.3d 
881 (Fed. Cir. 2007); VAOPGCPREC 5-2004 (June 23, 2004).

Furthermore, the veteran is clearly competent to describe any 
aspects of disability that might warrant extraschedular 
consideration, and the March 2006 RO letter advised the 
veteran of various forms of evidence that could be provided 
for that purpose.  As such, any notice deficiency in this 
case has resulted in no harm to the veteran and has not 
affected the essential fairness of the adjudication of her 
claim.

VA has a duty to assist the veteran in the development of her 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, and her private and VA clinical 
records.  There are no outstanding requests to obtain any 
private medical records for which the veteran has identified 
and authorized VA to obtain on her behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of her left ankle disability in November 
2001, February 2004, and March 2008.  The evidence of record 
is also supplemented from findings in the clinical records.  
As the maximum schedular rating has been assigned, there is 
no basis for additional examination. 

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

A 30 percent rating, but no higher, for service-connected 
left ankle fracture residuals is granted for the entire 
appeal period.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


